Exhibit 10.1

PROMISSORY NOTE

September 29, 2006

(Date)

FOR VALUE RECEIVED, Maui Pineapple Company, Ltd., a corporation located at the
address stated below (“Maker”) promises, jointly and severally if more than one,
to pay to the order of GE Capital Public Finance, Inc. or any subsequent holder
hereof (each, a “Payee”) at its office located at 8400 Normandale Lake Blvd.,
Suite 470, Minneapolis, MN 55437 or at such other place as Payee may designate,
the principal sum of Four Million Five Hundred Thousand Dollars and 00/100
($4,500,000.00), with interest on the unpaid principal balance, from the date
hereof through and including the dates of payment, at a fixed interest rate of
six and sixty-six hundredths percent (6.66%) per annum (the “Contract Rate”) at
the times (each, a “Payment Date”) and in the amounts (each, a “Periodic
Installment”) set forth in Exhibit A hereto.  Such installments have been
calculated on the basis of a 360 day year of twelve 30-day months.  Each payment
may, at the option of Payee, be calculated and applied on an assumption that
such payment would be made on its due date.

All payments shall be applied: first, to interest due and unpaid hereunder and
under the other Debt Documents; second, to all other amounts due and unpaid
hereunder and under the other Debt Documents, and then to principal due
hereunder and under the other Debt Documents.  The acceptance by Payee of any
payment which is less than payment in full of all amounts due and owing at such
time shall not constitute a waiver of Payee’s right to receive payment in full
at such time or at any prior or subsequent time.  The payment of any Periodic
Installment prior to its due date shall result in a corresponding increase in
the portion of the Periodic Installment credited to the remaining unpaid
principal balance.

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Maker hereby expressly
authorizes Payee to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”, and collectively with any other document or agreement related
thereto or to this Note, the “Debt Documents”).

Time is of the essence hereof.  If Payee does not receive from Maker payment in
full of any Periodic Installment or any other sum due under this Note or any
other Debt Document is not received within ten (10) days after its due date,
Maker agrees to pay a late fee equal to five percent (5%) on such late Periodic
Installment or other sum, but not exceeding any lawful maximum.  Such late fee
will be immediately due and payable, and is in addition to any other costs, fees
and expenses that Maker may owe as a result of such late payment.  Additionally,
if (i) Maker fails to make payment of any amount due hereunder within ten (10)
days after the same becomes due and payable; or (ii) Maker is in default under,
or fails to perform under any term or condition contained in any Debt Document
beyond any applicable grace or cure period, then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any other Debt Document, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).  The application of such 18% interest rate shall
not be interpreted or deemed to extend any cure period set forth in this Note or
any other Debt Document, cure any default or otherwise limit Payee’s right or
remedies hereunder or under any Debt Document.

Maker may prepay in full, but not in part, all outstanding amounts hereunder
before they are due on any scheduled Payment Date upon at least thirty (30)
days’ prior written notice to Payee.  Payee is authorized and entitled to apply
any amounts paid by Maker as a prepayment of indebtedness to delinquent interest
or other amounts due and owing from Maker to Payee hereunder and under any other
Debt Documents before application of such funds to principal outstanding
hereunder.

If Maker makes a prepayment of this Note for any reason, Maker shall pay
irrevocably and in full to Payee (i) all outstanding principal amounts, (ii) all
accrued interest, (iii) the Prepayment Fee (as defined below) and (iv) any and
all other amounts due hereunder or under the other Debt Documents.  Maker
specifically acknowledges that, to the fullest extent allowed by applicable law,
it shall be liable for the Prepayment Fee on any acceleration hereof or under
the other Debt Documents.  In the event of an acceleration hereof or under the
other Debt Documents, the Prepayment Fee shall be determined as if (a) Maker
prepaid this Note in full immediately before such acceleration and (b) the
prepayment notice referred to above was received by Payee thirty (30) days prior
to such date.

For purposes hereof, “Prepayment Fee” shall be an amount equal to (i) Make Whole
Amount plus (ii) an additional sum equal to the following percentage of
remaining principal balance for prepayments occurring in the indicated period: 
Two percent (2%) (for prepayments occurring prior to the first anniversary of
the date hereof), One percent (1%) (for prepayments occurring on and after the
first anniversary of the date hereof but prior to the second anniversary of the
date hereof) and zero percent (0%) (for prepayments occurring any time
thereafter).  For the purpose hereof, the term “Make Whole Amount” means (i) the
net present value of the remaining scheduled principal and interest payments
(including any balloon or other amount of principal payable that but for the

 

 


--------------------------------------------------------------------------------




prepayment of this Note would be payable on or prior to the scheduled maturity
date hereof), discounted to the prepayment date at a per annum interest rate
equal to the then Reinvestment Rate (as defined below) minus (ii) the principal
balance outstanding as of the prepayment date (immediately prior to any such
prepayment); provided, that the Make Whole Amount shall be deemed zero if the
calculation results in a negative number.  For purposes hereof, the term
“Reinvestment Rate” means the per annum interest rate that is equal to the sum
of (a) Two point one five percent (2.15%) plus (b) the stated yield to maturity
of United States Treasury Notes having a life equal to the remaining term of
this Note as stated in the most current Federal Reserve Statistical Release H.15
(519) on the day Payee receives the prepayment notice.  If no maturity exactly
corresponds to the remaining term of this Note, the Treasury Note life to be
adopted from Federal Reserve Statistical Release H.15 (519) shall correspond to
a full number of years period, excluding partial years of such remaining term.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other Debt Document, in no event shall this Note or
any other Debt Document require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law.  If any such excess
interest is contracted for, charged or received under this Note or any other
Debt Document, or if all of the principal balance shall be prepaid, so that
under any of such circumstances the amount of interest contracted for, charged
or received under this Note or any other Debt Document on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event: (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of Payee, and (d) the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof.  It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Debt Document which are made for the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the
indebtedness evidenced hereby, all interest at any time contracted for, charged
or received from Maker or otherwise by Payee in connection with such
indebtedness; provided, however, that if any applicable state law is amended or
the law of the United States of America preempts any applicable state law, so
that it becomes lawful for Payee to receive a greater interest per annum rate
than is presently allowed, Maker agrees that, on the effective date of such
amendment or preemption, as the case may be, the lawful maximum hereunder shall
be increased to the maximum interest per annum rate allowed by the amended state
law or the law of the United States of America.

Maker hereby consents to any and all extensions of time, renewals, waivers or
modifications of, and all substitutions or releases of, security or of any party
primarily or secondarily liable on this Note or any other Debt Document or any
term and provision of either, which may be made, granted or consented to by
Payee, and agrees that suit may be brought and maintained against Maker and/or
any and all sureties, endorsers, guarantors or any others who may at any time
become liable for payments and performance under this Note and any other Debt
Documents (each such person, other than Maker, an “Obligor”), at the election of
Payee without joinder of any other as a party thereto, and that Payee shall not
be required first to foreclose, proceed against, or exhaust any security hereof
in order to enforce payment of this Note.  Maker hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if permitted by law) all expenses
incurred in collection, including Payee’s actual and reasonable attorneys’ fees.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF HAWAII.

MAKER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF HAWAII TO HEAR AND DETERMINE ANY SUIT, ACTION OR
PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION
HEREWITH AND WITH THE DEBT DOCUMENTS (COLLECTIVELY, THE “PROCEEDINGS”), AND
MAKER FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO REMOVE ANY SUCH
PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS SOUGHT TO ANOTHER OF THE
ABOVE-NAMED COURTS).  MAKER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT NOW
OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED AS THE EXCLUSIVE
FORUM TO HEAR AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY
REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY
REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM
IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR
OTHERWISE.  MAKER ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM
TO PAYEE WHICH COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS
SUCH, MAKER AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH PAYEE MAY
BE ENTITLED AT LAW OR IN EQUITY, PAYEE WILL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL
DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT. 
Notwithstanding the foregoing, each of Maker and Payee shall have the right to
apply to a court of competent jurisdiction in the United States of America or
abroad for equitable relief as is necessary to preserve, protect and enforce its
respective rights under this Note and any other Debt

 

 


--------------------------------------------------------------------------------




Document, including, but not limited to orders of attachment or injunction
necessary to maintain the status quo pending litigation or to enforce judgments
against Maker, any Obligor or the collateral pledged to Payee pursuant to any
Debt Document or to gain possession of such collateral.  TO THE EXTENT 
PERMITTED BY LAW MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS NOTE, ANY DEBT DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.)  THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION.  IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and the other Debt Documents constitute the entire agreement of Maker
and Payee with respect to the subject matter hereof and supersede all prior
understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee.  Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Payment Authorization

Payee is hereby directed and authorized by Maker to advance and/or apply the
proceeds of the loan as evidenced by this Note to the following parties in the
stipulated amounts as set forth below:

Company Name

 

Address

 

 

Amount

 

 

 

 

 

 

 

 

Maker

 

(see below)

 

 

$

4,500,000.00

 

 

Any provision in this Note or any of the other Debt Documents which is in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]

 

 


--------------------------------------------------------------------------------




 

Maui Pineapple Company, Ltd.

 

 

 

 

 

By:

/S/ FRED W. RICKERT

 

 

By:

/S/ ADELE H. SUMIDA

 

 

 

 

 

 

 

 

Name:

Fred W. Rickert

 

 

Name:

Adele H. Sumida

 

 

 

 

 

 

 

 

Title:

Vice President/Treasurer

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

Federal Tax ID #:

990173364

 

 

 

 

 

 

Address:

120 Kane Street, Kahului, Maui County, HI 96733

 

 

 


--------------------------------------------------------------------------------